                                                                   FILED
                         UNITED STATES DISTRICT COURT        October 15, 2019
                                                            CLERK, US DISTRICT COURT
                                                              EASTERN DISTRICT OF
                        EASTERN DISTRICT OF CALIFORNIA             CALIFORNIA

                                                                   DEPUTY CLERK




                                         JUDGMENT IN A CIVIL CASE

MARY BERKELEY,

           Plaintiff,                    2:18-CV-02173-TLN-DB
    v.


COSTCO WHOLESALE CORPORATION,

           Defendant.




    IT IS ORDERED AND ADJUDGED:

           THAT JUDGMENT IS HEREBY ENTERED IN ACCORDANCE WITH THE
           OFFER OF JUDGMENT PURSUANT TO FRCP RULE 68, AND NOTICE
           OF ACCEPTANCE OF OFFER BY PLAINTIFF, FILED WITH THE COURT
           ON OCTOBER 4, 2019.



                                              Marianne Matherly,
                                              Clerk of the Court

ENTERED:   October 15, 2019

                                              by: /s/ Michele Krueger
                                                 Michele Krueger,
                                                 Courtroom Deputy
